UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1545


CYNTHIA C. WILLIAMSON,

                Plaintiff - Appellant,

          v.

CAROLINA POWER & LIGHT COMPANY, d/b/a Progress               Energy
Carolinas, Inc., a/k/a Progress Energy, Inc.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cv-00258-BO)


Submitted:   October 1, 2012                 Decided:   November 2, 2012


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra J. Polin, LAW OFFICE OF SANDRA J. POLIN, Raleigh, North
Carolina, for Appellant.      J. Travis Hockaday, Zebulon D.
Anderson, SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN,
L.L.P., Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cynthia       C.    Williamson       appeals   the   district     court’s

order granting summary judgment in favor of the Defendant on her

action alleging employment discrimination in violation of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 2003 & Supp. 2012).                      We have reviewed

the record and find no reversible error.                     Accordingly, we affirm

for the reasons stated by the district court.                          Williamson v.

Carolina      Power     &    Light    Co.,     No.    5:10-cv-00258-BO         (E.D.N.C.

Mar. 28,    2012).          We    dispense    with    oral    argument    because     the

facts   and    legal        contentions      are    adequately     presented     in   the

materials     before        the    court   and     argument    would     not    aid   the

decisional process.

                                                                               AFFIRMED




                                              2